                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



TAHKIAZLYN MARIK JENKINS                                                             PLAINTIFF

V.                                                                   NO. 3:20cv154-NBB-JMV

ANDREW M. SAUL
Commissioner of Social Security                                                  DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated May 27, 2021, was on that date duly

filed; the parties were duly notified; more than fourteen days have elapsed since notice of said

Report and Recommendation; and no objection thereto has been filed or served by any party. The

Court is of the opinion that the Report and Recommendation should be approved and adopted as

the opinion of the Court.


       It is, therefore, ORDERED:
       1. That the Report and Recommendation of the United States Magistrate Judge dated May

           27, 2021, is, hereby, approved and adopted as the opinion of the Court.

       2. That the Clerk is directed to CLOSE this case.


        This, the 24th day of June, 2021.



                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
